DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 22, 2021.  In virtue of this amendment:
Claims 4-10 are cancelled; and thus,
Claims 1-3 and 11-21 are now pending in the instant application.
Allowable Subject Matter
Claims 1-3 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A light emitting diode (LED) circuit … “wherein the first current switch is arranged to discharge the one or more parasitic capacitances when: a) the first current switch and the first power switch are both in the on state by i) being in the on state prior to the first power switch changing to the on state and remaining in the on state at least until the first power switch changes to the on state; or ii) changing to the on state at approximately the same time as the first power switch changes to the on state; or b) the first current switch is in the on state and the first power switch is in the off state by being in the on state after the first power switch has changed to the off state”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-3 and 11-19 are allowed as being dependent on claim 1).
A method of operating a light emitting diode (LED) circuit … “discharging, via the first current switch, the one or more parasitic capacitances when: a) the first current switch and the first power switch are both in the on state by i) being in the on state prior to the first power switch changing to the on state and remaining in the on state at least until the first power switch changes to the on state; or ii) changing to the on state at approximately the same time as the first power switch changes to the on state; or b) the first current switch is in the on state and the first power switch is in the off state by being in the on state after the first power switch has changed to the off state; and preventing parasitic current flow through the first LED when the first LED is in an off state, wherein the parasitic current flow is a result of the one or more parasitic capacitances”, in combination with the remaining claimed limitations as claimed in independent claim 20.
A controller for preventing parasitic current flow through a first LED … “the first current switch is arranged to discharge the one or more parasitic capacitances when: a) the first current switch and the first power switch are both in the on state by i) being in the on state prior to the first power switch changing to the on state and remaining in the on state at least until the first power switch changes to the on state; or ii) changing to the on state at approximately the same time as the first power switch changes to the on state; or b) the first current switch is in the on state and the first power switch is in the off state by being in the on state after the first power switch has changed to the off state”, in combination with the remaining claimed limitations as claimed in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lin et al. – US 9,107,265
Prior art Lynch et al. – US 8,686,651
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 18, 2022